Exhibit 10.2

 

Fixed and Floating Charge

(Incorporating an Equitable
Mortgage of Shares)

 

Australian Executor Trustees Limited

ABN 84 007 869 794

 

and

 

Each entity listed in Schedule 1 of this document

 

[g263141ke01i001.gif]

 

[g263141ke01i002.jpg]

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1

Covenant to pay

4

 

1.1

Covenant to pay

4

 

1.2

Priority

4

2

Security

4

 

2.1

Charge

4

 

2.2

Mortgage

4

 

2.3

Fixed charges

5

 

2.4

Floating charge

6

 

2.5

Security assignment

6

 

2.6

Conversion of floating charge

6

 

2.7

Automatic conversion of floating charge

6

 

2.8

Notice of conversion

7

 

2.9

Nominated Account, insurance proceeds and Book Debts

7

3

Continuing security

8

4

Further assurance

9

 

4.1

General

9

 

4.2

Corresponding provisions

9

5

Negative pledge and disposal restrictions

10

6

Representations and warranties

10

 

6.1

General representations and warranties

10

 

6.2

Repetition of representations and warranties

11

 

6.3

Reliance on representations and warranties

11

7

Undertakings

11

 

7.1

Term of undertakings

11

 

7.2

General undertakings

12

 

7.3

Property undertakings

12

 

7.4

Collection of Book Debts and other debts

12

 

7.5

Title documents

13

 

7.6

Voting powers and proceeds

13

 

7.7

Registration on default

14

 

7.8

Distributions and New Rights

14

 

7.9

Register

14

 

7.10

Assigned agreements

14

 

7.11

Retention of documents

15

8

Attorney

15

 

8.1

Appointment

15

 

8.2

Powers

15

 

8.3

Acknowledgement

15

9

Enforcement and powers of the Chargee

16

 

9.1

Exercise of powers generally

16

 

9.2

Termination of transactions and payment of prior security holders

16

 

9.3

The Chargee’s general powers on default

17

 

9.4

Exercise of powers by agent

17

 

9.5

Fees charged by the agent

17

10

Status, powers, removal and remuneration of Receiver

17

 

10.1

Appointment of a Receiver

17

 

10.2

More than one Receiver

17

 

10.3

Payment of Receiver

17

 

--------------------------------------------------------------------------------


 

 

10.4

Notice or lapse of time required

17

 

10.5

Receiver as agent

18

 

10.6

Powers of Receiver

18

 

10.7

Removal of Receiver

20

 

10.8

Several Receivers

20

11

Application of moneys

20

 

11.1

Order of application

20

 

11.2

Application against indebtedness

20

 

11.3

Suspense account

21

12

Protection of third parties

21

 

12.1

No obligation to enquire

21

 

12.2

Receipt conclusive

21

13

Protection of Chargee and Receiver

21

 

13.1

No liability

21

 

13.2

Possession of Secured Property

21

 

13.3

Liability of Chargor

22

14

Costs and expenses

22

 

14.1

Enforcement expenses

22

 

14.2

Default interest

22

15

Cumulative powers and avoidance of payments

22

 

15.1

Cumulative powers

22

 

15.2

Amounts avoided

22

 

15.3

Discharge conditional

23

16

Ruling off accounts

23

17

Delegation

23

18

Redemption of prior charges

23

19

Prospective liabilities

23

 

19.1

Priority amount

23

 

19.2

Extending priority amount

24

20

Miscellaneous

24

 

20.1

No marshalling

24

 

20.2

Covenant to release

24

 

20.3

Power to remedy

24

 

20.4

Notices

24

 

20.5

Governing law

24

 

20.6

Amendment

24

 

20.7

Further assurance

25

 

20.8

Counterparts

25

 

20.9

Attorneys

25

21

Interpretation

25

 

21.1

Definitions

25

 

21.2

Incorporation of facility terms

28

 

21.3

Chargee’s limitation of liability

28

 

21.4

McLaughlins Financial Services Limited limitation of liability

29

Schedule 1

Chargors

31

Schedule 2

Details of Properties

32

Schedule 3

Present Shares

33

Schedule 4

Notice to Debtor

34

 

--------------------------------------------------------------------------------


 

Date

 

3 October 2007

 

 

 

Parties

 

 

 

 

 

Name

 

Australian Executor Trustees Limited ABN 84 007 869 794 as custodian for the
Causeway Australasian Private Debt Opportunities Fund ARSN 125 168 587 (Chargee)

 

 

 

Address

 

c/- MFS Causeway, Level 5, 56 Pitt Street, Sydney, NSW, 2000

 

 

 

Fax Number

 

(02) 9252 6201

 

 

 

Attention

 

Managing Director

 

Each entity listed in Schedule 1 of this document (each a Chargor, and
collectively the Chargors)

 

Operative Part

 


1                                         COVENANT TO PAY


 


1.1                               COVENANT TO PAY


 

The Chargors as primary obligor covenant with the Chargee that they will on
demand pay the Money Owing (free from any deduction, set off or counter-claim)
when it is due and payable.

 


1.2                               PRIORITY


 

The parties intend that the Charge take priority over all other Security
Interests of each Chargor other than any Security Interest mandatorily preferred
by law.

 


2                                         SECURITY


 


2.1                               CHARGE


 

Each Chargor, as beneficial owner of all the Charged Property, charges all of
its interest in the Charged Property to the Chargee as security for the due and
punctual payment of the Money Owing.

 


2.2                               MORTGAGE


 

Each Chargor mortgages:

 


(A)                                  ALL ITS PRESENT SHARES, ON THE DATE OF THIS
DOCUMENT; AND


 


(B)                                 ALL ITS ACQUIRED SHARES AND NEW RIGHTS, ON
THE DATE THE CHARGOR ACQUIRES THEM,


 


IN FAVOUR OF THE CHARGEE BY WAY OF EQUITABLE MORTGAGE TO SECURE THE PUNCTUAL
PAYMENT OF THE MONEY OWING.


 

--------------------------------------------------------------------------------



 


2.3                               FIXED CHARGES


 

The Charge is a fixed charge over all the present and future interest of each
Chargor in, to and under any of the following forming part of the Charged
Property:

 


(A)           ALL FREEHOLD AND LEASEHOLD PROPERTY (INCLUDING THE PROPERTY
SPECIFIED IN SCHEDULE 2) TOGETHER WITH ALL BUILDINGS AND FIXTURES (INCLUDING
TRADE FIXTURES) ON THAT PROPERTY, ALL PROCEEDS OF SALE DERIVED THEREFROM AND THE
BENEFIT OF ALL WARRANTIES AND COVENANTS GIVEN IN RESPECT THEREOF AND ALL RIGHTS
AND LICENCES TO ENTER UPON OR USE LAND AND THE BENEFIT OF ALL OTHER AGREEMENTS
RELATING TO LAND;


 


(B)           ALL THE SUBSIDIARY SHARES AND INVESTMENTS AND ALL CORRESPONDING
DISTRIBUTIONS;


 


(C)           ALL PLANT, MACHINERY, VEHICLES, COMPUTERS, OFFICE AND OTHER
EQUIPMENT AND THE BENEFIT OF ALL CONTRACTS, LICENCES AND WARRANTIES RELATING
THERETO;


 


(D)           ALL BOOK DEBTS AND ALL RIGHTS AND CLAIMS AGAINST THIRD PARTIES AND
AGAINST ANY SECURITY IN RESPECT OF SUCH BOOK DEBTS (BUT NOT THE PROCEEDS OF SUCH
BOOK DEBTS);


 


(E)           ALL DEBTS AND MONETARY CLAIMS (OTHER THAN BOOK DEBTS) AND ALL
RIGHTS AGAINST THIRD PARTIES IN RESPECT OF SUCH DEBTS AND CLAIMS (BUT NOT THE
PROCEEDS OF SUCH DEBTS AND CLAIMS);


 


(F)            ALL ITS INTELLECTUAL PROPERTY;


 


(G)           ITS GOODWILL AND CAPITAL, INCLUDING UNCALLED AND CALLED BUT UNPAID
CAPITAL;


 


(H)           ANY DOCUMENT, AGREEMENT, UNDERTAKING, RIGHT (INCLUDING ANY RIGHTS
OR BENEFITS UNDER ANY LICENCE OR AGENCY (OR ANALOGOUS) ARRANGEMENT OR
AGREEMENT), GUARANTEE, INDEMNITY OR SECURITY INTEREST HELD BY, OR FOR THE
BENEFIT OF, ANY CHARGOR;


 


(I)            ALL AUTHORISATIONS, INCLUDING THE BENEFIT OF ALL AUTHORISATIONS,
RIGHTS AND AGREEMENTS HELD BY IT IN CONNECTION WITH ITS BUSINESS OR OPERATIONS
(INCLUDING ITS CORE BUSINESS) OR THE USE OF ANY OF ITS ASSETS;


 


(J)            ITS RECORDS AND ALL HARDWARE, SOFTWARE AND OTHER MEANS USED TO
STORE AND ACCESS THOSE RECORDS;


 


(K)           ALL INSURANCE POLICIES BUT NOT THE PROCEEDS FROM THAT INSURANCE
POLICY;


 


(L)            THE INTEREST OF ANY CHARGOR IN ANY PARTNERSHIP OR JOINT VENTURE;


 


(M)          THE NOMINATED ACCOUNT AND ANY CHOSE IN ACTION IN RESPECT OF THE
NOMINATED ACCOUNT;


 


(N)           IF NOT EFFECTIVELY ASSIGNED BY CLAUSE 2.5 (SECURITY ASSIGNMENT),
ALL ITS RIGHTS AND INTERESTS IN (AND CLAIMS UNDER) THE ASSIGNED AGREEMENTS;


 

--------------------------------------------------------------------------------



 


(O)                                 ALL RIGHTS, PROPERTY AND UNDERTAKING TO ANY
COUNCIL APPROVALS, PLANS, SPECIFICATIONS, ENVIRONMENTAL APPLICATIONS OTHER
CONTRACTUAL RIGHTS OR ARRANGEMENTS WHICH RELATE IN ANY WAY TO THE CHARGED
PROPERTY AND THE PROPOSED DEVELOPMENT OF THE CHARGED PROPERTY; AND


 


(P)                                 ALL INTERESTS IN ANY OF THE PROPERTY, ASSETS
OR RIGHTS REFERRED TO ABOVE IN CLAUSES 2.3(A) TO 2.3(O).


 


2.4                               FLOATING CHARGE


 

The Charge is a floating charge over all the present and future interest of each
Chargor in all assets not effectively charged by way of first fixed charge under
clause 2.3 (Fixed Charges) or assigned under clause 2.5 (Security assignment).

 


2.5                               SECURITY ASSIGNMENT


 

Following the occurrence of a Default and while it subsists, the Chargee may
request that any Chargor assign to it (and the relevant Chargor will assign) all
of its legal and beneficial right, title and interest in the Assigned Agreements
as the Chargee specifies in writing to the relevant Chargor, provided that on
payment or discharge in full of the Money Owing the Chargee will at the request
and cost of that Chargor re-assign the assets assigned under this clause (on the
basis that they are capable of being reassigned) to that Chargor (or as it will
direct).

 


2.6                               CONVERSION OF FLOATING CHARGE


 

If:

 


(A)                                  A DEFAULT HAS OCCURRED; OR


 


(B)                                 THE CHARGEE IS OF THE VIEW THAT ANY LEGAL
PROCESS OR EXECUTION IS BEING ENFORCED AGAINST ANY FLOATING CHARGE ASSET OR THAT
ANY FLOATING CHARGE ASSET IS IN DANGER OF BEING SEIZED OR OTHERWISE IN JEOPARDY,


 

the Chargee may, by notice to any Chargor, automatically and immediately
crystallise and convert the floating charge created under this deed into a fixed
charge as regards those assets which it specifies in the notice.

 


2.7                               AUTOMATIC CONVERSION OF FLOATING CHARGE


 

If:

 


(A)                                  A DECLARED DEFAULT HAS OCCURRED; OR


 


(B)                                 ANY CHARGOR CREATES (OR PURPORTS TO CREATE)
ANY SECURITY INTEREST (EXCEPT AS PERMITTED BY THE FACILITY AGREEMENT OR WITH THE
PRIOR CONSENT OF THE CHARGEE) ON OR OVER ANY FLOATING CHARGE ASSET WITHOUT THE
PRIOR CONSENT IN WRITING OF THE CHARGEE; OR


 


(C)                                  ANY THIRD PARTY LEVIES OR ATTEMPTS TO LEVY
ANY DISTRESS, ATTACHMENT, EXECUTION OR OTHER LEGAL PROCESS AGAINST ANY FLOATING
CHARGE ASSET; OR


 

--------------------------------------------------------------------------------



 


(D)                                 THE COMMISSIONER OF TAXATION OR ITS DELEGATE
OR SUCCESSOR SIGNS A NOTICE WHICH MAY AFFECT ANY FLOATING CHARGE ASSET:


 

(1)                                  UNDER SECTION 218 OR SECTION 255 OF THE
INCOME TAX ASSESSMENT ACT 1936 (CTH);

 

(2)                                  UNDER SECTIONS 260-5 OF THE TAXATION
ADMINISTRATION ACT 1953 (CTH); OR

 

(3)                                  UNDER ANY SIMILAR LEGISLATION; OR

 


(E)                                  ANY CREDITOR OF A CHARGOR TAKES ANY ACTION
TO HAVE THE PROCEEDS OF ANY CHARGED RECEIVABLE PAID TO THE CREDITOR UNDER ANY
STATUTE OR OTHER LAW,


 

the floating charge created under this deed will automatically (without notice)
and immediately crystallise and be converted into a fixed charge over the
relevant Floating Charge Asset.

 


2.8                               NOTICE OF CONVERSION


 


(A)                                  WHERE AN ASSET HAS BECOME SUBJECT TO A
FIXED CHARGE UNDER CLAUSE 2.6 OR 2.7, THE CHARGEE MAY RELEASE THAT ASSET FROM
THAT FIXED CHARGE BY NOTICE TO ANY CHARGOR.


 


(B)                                 WHEN AN ASSET IS RELEASED FROM A FIXED
CHARGE UNDER CLAUSE 2.8(A), THE ASSET WILL AGAIN BE SUBJECT TO THE FLOATING
CHARGE UNDER CLAUSE 2.4 AND THE FURTHER OPERATION OF CLAUSES 2.6 AND 2.7.


 


2.9                               NOMINATED ACCOUNT, INSURANCE PROCEEDS AND BOOK
DEBTS


 


(A)                                  THE CHARGEE MAY REQUIRE EACH CHARGOR TO
OPEN AND MAINTAIN A NOMINATED ACCOUNT AT A BANK AND BRANCH APPROVED BY THE
CHARGEE (NOMINATED BANK) AND:


 

(1)                                  NOMINATED OFFICERS OF THE CHARGEE MUST BE
SIGNATORIES TO THE NOMINATED ACCOUNT; AND

 

(2)                                  NO WITHDRAWALS CAN BE MADE FROM THE
NOMINATED ACCOUNT WITHOUT THE SIGNATURE OF ONE OF THOSE OFFICERS.

 


(B)                                 IF THE FLOATING CHARGE CREATED UNDER CLAUSES
2.1 AND 2.4 CRYSTALLISES UNDER CLAUSE 2.6 AND 2.7 IN RESPECT OF ANY PROCEEDS,
EACH CHARGOR MUST IMMEDIATELY (AND UNTIL NOTIFIED OTHERWISE BY THE CHARGEE)
DEPOSIT IN THE NOMINATED ACCOUNT ANY PROCEEDS THE CHARGORS RECEIVE IN RESPECT OF
THE CHARGED PROPERTY OR ANY BOOK DEBT OR OTHER DEBT IN RESPECT OF WHICH THE
FLOATING CHARGE HAS CRYSTALLISED.


 


(C)                                  CLAUSE 2.9(B) DOES NOT APPLY TO PROCEEDS
RECEIVED FROM ANY WORKERS’ COMPENSATION OR PUBLIC LIABILITY POLICY OR
REINSTATEMENT POLICY TO THE EXTENT THAT THE PROCEEDS ARE PAID TO A PERSON:


 

--------------------------------------------------------------------------------



 

(1)                                  ENTITLED TO BE COMPENSATED UNDER THE
WORKERS’ COMPENSATION OR PUBLIC LIABILITY POLICY; OR

 

(2)                                  UNDER A CONTRACT FOR THE REINSTATEMENT OF
THE CHARGED PROPERTY.

 


(D)                                 EACH CHARGOR MUST GIVE ALL NOTICES AND
DIRECTIONS AND EXECUTE ALL NECESSARY DOCUMENTS AS REQUESTED BY THE CHARGEE TO
ENSURE CLAUSES 2.8(A) AND (B) ARE COMPLIED WITH.


 


(E)                                  A POWER CREATED UNDER THIS CLAUSE 2.8 IS
NOT WAIVED BY ANY FAILURE OR DELAY IN EXERCISE, OR BY THE PARTIAL EXERCISE, OF
THAT POWER.


 


(F)                                    IF A POWER ARISING UNDER THIS CLAUSE 2.8
IS WAIVED, THE FIXED CHARGE CREATED BY THIS DEED IN RESPECT OF THE RELEVANT BOOK
DEBT, OTHER DEBT, INSURANCE OR OTHER RELEVANT ASSET CONTINUES TO OPERATE AS A
FIXED CHARGE.


 


(G)                                 EACH CHARGOR MUST:


 

(1)                                  GIVE NOTICE TO THE NOMINATED BANK OF THE
CHARGE OF THE NOMINATED ACCOUNT OF THE CHARGOR; AND

 

(2)                                  USE ITS BEST ENDEAVOURS TO OBTAIN AN
ACKNOWLEDGMENT FROM THE NOMINATED BANK OF THAT CHARGE AND THE NOTICE.

 


(H)                                 IF REQUESTED BY THE CHARGEE, EACH CHARGOR
MUST OBTAIN AN AGREEMENT FROM THE NOMINATED BANK THAT:


 

(1)                                  IT WILL NOT REPAY ANY MONEY IN THE
NOMINATED ACCOUNT TO THE CHARGOR OR ANY OTHER PERSON WITHOUT THE PRIOR WRITTEN
CONSENT OF THE CHARGEE;

 

(2)                                  IT WAIVES ALL RIGHTS OF SET-OFF AND
COMBINATION IN RESPECT OF THE NOMINATED ACCOUNT OF THE CHARGOR;

 

(3)                                  IT MUST NOT EXERCISE AN ENCUMBRANCE IN
RESPECT OF THE NOMINATED ACCOUNT OF THE CHARGOR; AND

 

(4)                                  THE AGREEMENT OF THE NOMINATED BANK MUST
NOT BE VARIED OR TERMINATED WITHOUT THE PRIOR WRITTEN CONSENT OF THE CHARGEE.

 


3                                         CONTINUING SECURITY


 

The security created under this deed:

 


(A)                                  IS A CONTINUING SECURITY NOTWITHSTANDING
ANY INTERMEDIATE PAYMENT OR SETTLEMENT OF ALL OR ANY PART OF THE MONEY OWING OR
ANY OTHER MATTER OR THING;


 


(B)                                 IS IN ADDITION TO ANY OTHER SECURITY OR
OTHER RIGHT WHICH THE CHARGEE MAY NOW OR AFTER THE DATE OF THIS DEED HOLD FOR
ANY OF THE MONEY OWING;


 


(C)                                  WILL NOT BE MERGED, NOR IN ANY WAY EXCLUDE,
PREJUDICE OR BE AFFECTED BY ANY OTHER SECURITY OR OTHER RIGHT WHICH THE CHARGEE
MAY NOW OR AFTER THE DATE OF THIS DEED HOLD FOR ANY OF THE MONEY OWING; AND


 

--------------------------------------------------------------------------------



 


(D)                                 MAY BE ENFORCED AGAINST THE CHARGOR WITHOUT
FIRST HAVING RECOURSE TO ANY OTHER RIGHTS OF THE CHARGEE.


 


4                                         FURTHER ASSURANCE


 


4.1                               GENERAL


 

Each Chargor must, at its own expense and cost, promptly following request by
the Chargee, execute such documents, deeds and other agreements and otherwise
take whatever action the Chargee may require:

 


(A)                                  TO PERFECT AND/OR PROTECT THE SECURITY
CREATED (OR INTENDED TO BE CREATED) BY THIS DEED;


 


(B)                                 TO FACILITATE THE REALISATION OR ENFORCEMENT
OF SUCH SECURITY;


 


(C)                                  TO FACILITATE THE EXERCISE OF ANY OF THE
CHARGEE’S RIGHTS, POWERS OR DISCRETIONS UNDER THIS DEED;


 


(D)                                 TO REGISTER THIS DEED (OTHER THAN
PROVISIONALLY) IN ACCORDANCE WITH PART 2K.2 OF THE CORPORATIONS ACT;


 


(E)                                  TO REGISTER OR RECORD THIS DEED IN SUCH
OTHER PLACES AS THE CHARGEE MAY AT ANY TIME CONSIDER NECESSARY OR DESIRABLE TO
PERFECT THIS DEED OR TO PROTECT THE RIGHTS OF THE CHARGEE UNDER THIS DEED;


 


(F)                                    TO ENSURE THAT THIS DEED IS STAMPED FOR
THE PROPER AMOUNT IN EACH STATE AND TERRITORY OF AUSTRALIA IN WHICH THIS DEED IS
REQUIRED TO BE STAMPED;


 


(G)                                 TO CONFER ON THE CHARGEE SECURITY OVER THE
SECURED PROPERTY (IN WHATEVER JURISDICTION SITUATED) EQUIVALENT OR SIMILAR TO
THE SECURITY INTENDED TO BE CONFERRED BY THIS DEED;


 


(H)                                 TO MORE SATISFACTORILY SECURE TO THE CHARGEE
THE PAYMENT OF THE MONEY OWING; OR


 


(I)                                     TO ENABLE THE CHARGEE TO BETTER EXERCISE
ITS RIGHTS OVER THE SECURED PROPERTY,


 

including, without limitation, the execution of additional Security Interests
(including legal mortgages), ancillary guarantees and other documents, the
conversion of charges to assignments, equitable security to legal security, the
execution of any transfer, conveyance, assignment or assurance whatsoever and
the giving of all notices, orders, instructions and directions whatsoever.

 


4.2                               CORRESPONDING PROVISIONS


 

Any security document required to be executed by a Chargor under clause 4.1 will
be in form and substance satisfactory to the Chargee.

 

--------------------------------------------------------------------------------



 


5                                         NEGATIVE PLEDGE AND DISPOSAL
RESTRICTIONS


 

No Chargor may:

 


(A)                                  CREATE, AGREE TO CREATE OR PERMIT TO
SUBSIST ANY SECURITY INTEREST OVER ALL OR ANY PART OF THE SECURED PROPERTY,
OTHER THAN A PERMITTED SECURITY INTEREST;


 


(B)                                 SELL, TRANSFER, LEASE OUT, LEND, DISPOSE OF
OR OTHERWISE DEAL WITH ALL OR ANY PART OF THE SECURED PROPERTY OR THE RIGHT TO
RECEIVE OR TO BE PAID THE PROCEEDS ARISING ON THE DISPOSAL OF THE SAME, OR AGREE
OR ATTEMPT TO DO SO; OR


 


(C)                                  DISPOSE OF THE EQUITY OF REDEMPTION IN
RESPECT OF ALL OR ANY PART OF THE SECURED PROPERTY,


 

except as permitted by the Finance Documents or with the prior written consent
of the Chargee.

 


6                                         REPRESENTATIONS AND WARRANTIES


 


6.1                               GENERAL REPRESENTATIONS AND WARRANTIES


 

Each Chargor represents and warrants to the Chargee that:

 


(A)                                  (REAL PROPERTY)


 

(1)                                  SCHEDULE 2 IDENTIFIES ALL FREEHOLD AND
LEASEHOLD PROPERTY LEGALLY OR BENEFICIALLY OWNED BY IT AS AT THE DATE OF THIS
DEED; AND

 

(2)                                  THERE ARE NO PROCEEDINGS, ACTIONS OR
CIRCUMSTANCES RELATING TO ANY OF THAT PROPERTY WHICH MATERIALLY AND ADVERSELY
AFFECT THAT PROPERTY’S VALUE, MARKETABILITY OR SALEABILITY OR THE ABILITY TO USE
THAT PROPERTY FOR EACH OF THE PURPOSES FOR WHICH IT IS CURRENTLY USED;

 


(B)                                 (OTHER TRANSACTION DOCUMENTS) EACH
REPRESENTATION AND WARRANTY PROVIDED BY IT UNDER ANY TRANSACTION DOCUMENT IS
TRUE AND CORRECT WHEN MADE OR REPEATED OR DEEMED MADE OR REPEATED;


 


(C)                                  (LEGAL AND BENEFICIAL OWNER) SUBJECT TO THE
PERMITTED SECURITY INTERESTS,


 

(1)                                  IT IS THE LEGAL AND BENEFICIAL OWNER OF ITS
SECURED PROPERTY;

 

(2)           ON IT ACQUIRING ANY PROPERTY FORMING PART OF ITS SECURED PROPERTY,
IT WILL BE THE LEGAL AND BENEFICIAL OWNER OF THAT PROPERTY,

 

and no person other than the Chargee holds or is entitled to hold an interest in
its Secured Property;

 


(D)                                 (TRANSFERABILITY) SUBJECT TO THE
ADMINISTRATION AND INSOLVENCY PROVISIONS OF THE CORPORATIONS ACT, ITS MORTGAGED
PROPERTY IS TRANSFERABLE AND DIRECTORS OF EACH COMPANY DO NOT HAVE ANY POWER,
UNDER THE CONSTITUTION OF EACH COMPANY OR ANY LAW OR OBLIGATION BY WHICH IT IS
OR THEY ARE BOUND, TO PREVENT ITS MORTGAGED PROPERTY FROM BEING TRANSFERRED TO
THE MORTGAGEE OR AS IT MAY DIRECT PURSUANT TO THIS DOCUMENT OR TO DECLINE TO
REGISTER SUCH A TRANSFER;


 

--------------------------------------------------------------------------------



 


(E)                                  (NO FURTHER SHARES) IT DOES NOT HAVE ANY
INTEREST IN ANY SHARES IN A COMPANY OTHER THAN ITS MORTGAGED PROPERTY;


 


(F)                                    (NO ESCROW) ITS MORTGAGED PROPERTY IS NOT
SUBJECT TO ANY ESCROW OR OTHER CONDITIONS IMPOSED BY THE CORPORATIONS ACT OR
UNDER THE RULES OF ANY STOCK EXCHANGE;


 


(G)                                 (ENTIRE SHARE CAPITAL) THE MORTGAGED
PROPERTY CONSTITUTES THE ENTIRE ISSUED SHARE CAPITAL OF EACH COMPANY OTHER THAN
AS DISCLOSED IN THE GROUP STRUCTURE DIAGRAM;


 


(H)                                 (SHARES FULLY PAID) THE SHARES FORMING PART
OF ITS MORTGAGED PROPERTY ARE, OR UPON ACQUISITION WILL BE, FULLY PAID; AND


 


(I)                                     (NO ASSIGNMENT OF NEW RIGHTS) NO
DIVIDEND, OTHER NEW RIGHT, RIGHT, POWER, AUTHORITY, DISCRETION OR REMEDY IN
RESPECT OF ANY OF ITS MORTGAGED PROPERTY HAS BEEN ASSIGNED OR IS SUBJECT TO A
SECURITY INTEREST, OR AGREED TO BE ASSIGNED, TO ANY PERSON.


 


6.2                               REPETITION OF REPRESENTATIONS AND WARRANTIES


 

The representations and warranties given under this deed:

 


(A)                                  SURVIVE THE EXECUTION OF EACH FINANCE
DOCUMENT; AND


 


(B)                                 ARE REPEATED BY EACH CHARGOR ON EACH
DRAWDOWN DATE AND EACH DAY ON WHICH ANY AMOUNT IS OUTSTANDING UNDER THE FINANCE
DOCUMENTS, WITH REFERENCE TO THE FACTS AND CIRCUMSTANCES SUBSISTING AT THAT
DATE.


 


6.3                               RELIANCE ON REPRESENTATIONS AND WARRANTIES


 

Each Chargor acknowledges that the Chargee has entered into each Finance
Document and has agreed to provide the Facility in reliance on the
representations and warranties provided under this deed.

 


7                                         UNDERTAKINGS


 


7.1                               TERM OF UNDERTAKINGS


 

Unless the Chargee otherwise agrees in writing, until:

 


(A)                                  THE COMMITMENT OF THE CHARGEE UNDER THE
FACILITY IS CANCELLED;


 


(B)                                 THE MONEY OWING IS UNCONDITIONALLY REPAID IN
FULL; AND


 


(C)                                  EACH SECURITY IS DISCHARGED,


 

each Chargor must, at its own cost, comply with its obligations under this deed.

 

--------------------------------------------------------------------------------


 


7.2                               GENERAL UNDERTAKINGS


 


(A)                                  (FINANCE DOCUMENTS) EACH CHARGOR MUST FULLY
AND PUNCTUALLY PERFORM ITS OBLIGATIONS UNDER THE FINANCE DOCUMENTS.


 


(B)                                 (SECURED PROPERTY) EACH CHARGOR MUST OBSERVE
AND PERFORM ALL UNDERTAKINGS AND STIPULATIONS FROM TIME TO TIME AFFECTING THE
SECURED PROPERTY, MAKE ALL PAYMENTS, CARRY OUT ALL REGISTRATIONS OR RENEWALS AND
GENERALLY TAKE ALL STEPS WHICH ARE NECESSARY TO PRESERVE, MAINTAIN AND RENEW
WHEN NECESSARY OR DESIRABLE ALL THE SECURED PROPERTY.


 


(C)                                  (MAINTENANCE AND REPAIR) EACH CHARGOR MUST
KEEP THE SECURED PROPERTY IN GOOD AND SUBSTANTIAL REPAIR AND IN GOOD WORKING
ORDER (AS APPLICABLE).


 


(D)                                 (REGISTER) NO CHARGOR MAY REQUEST OR CONSENT
TO THE REMOVAL OF:


 

(1)                                  ANY PRESENT SHARES FROM THE REGISTER ON
WHICH THEY ARE RECORDED OR REGISTERED AT THE DATE OF THIS DOCUMENT; OR

 

(2)                                  ANY ACQUIRED SHARES FROM THE REGISTER ON
WHICH THEY ARE RECORDED OR REGISTERED AT THE DATE ON WHICH THAT SHARE IS
MORTGAGED IN ACCORDANCE WITH CLAUSE 2.2,

 

without the Chargee’s consent.

 


(E)                                  (SHAREHOLDING) EACH CHARGOR MUST NOTIFY THE
CHARGEE PROMPTLY OF ANY CHANGE IN THE SHAREHOLDING OF ITS COMPANY OR IN THE
CAPITAL CONTRIBUTIONS TO ITS COMPANY.


 


7.3                               PROPERTY UNDERTAKINGS


 


(A)                                  (INSPECTION AND ACCESS) IN ADDITION TO ANY
ACCESS OR INSPECTION RIGHTS PROVIDED UNDER ANY OTHER FINANCE DOCUMENT, EACH
CHARGOR MUST ALLOW, OR OBTAIN FOR THE CHARGEE OR ANY PERSONS ACTING ON THE
CHARGEE’S BEHALF, FULL ACCESS DURING NORMAL BUSINESS HOURS AND ON AT LEAST 1
BUSINESS DAY’S NOTICE TO THE SECURED PROPERTY AND ANY LAND OR BUILDING:


 

(1)                                  OCCUPIED BY THE CHARGOR OR ITS
SUBSIDIARIES; OR

 

(2)                                  FORMING OR CONTAINING PART OF THE SECURED
PROPERTY,

 

and give reasonable assistance to them, subject to any tenant’s right of quiet
enjoyment.

 


(B)                                 (LEASES) EACH CHARGOR MUST NOT GRANT ANY
LEASE, TENANCY, CONTRACTUAL LICENCE OR RIGHT IN RESPECT OF THE WHOLE OR ANY PART
OF THE PREMISES OR OTHERWISE PART WITH POSSESSION OF THE WHOLE OR ANY PART OF
THE PREMISES, EXCEPT AS PERMITTED BY THE FACILITY AGREEMENT.


 


7.4                               COLLECTION OF BOOK DEBTS AND OTHER DEBTS


 

Each Chargor must:

 

--------------------------------------------------------------------------------


 


(A)                                  AS AGENT FOR THE CHARGEE, COLLECT ALL BOOK
DEBTS AND OTHER DEBTS CHARGED TO THE CHARGEE UNDER THIS DEED AND PAY THE
PROCEEDS INTO THE NOMINATED ACCOUNT IN ACCORDANCE WITH CLAUSE 2.8; AND


 


(B)                                 NOT CHARGE, FACTOR, DISCOUNT OR ASSIGN ANY
OF THE BOOK DEBTS OR OTHER DEBTS IN FAVOUR OF ANY OTHER PERSON, OR PURPORT TO DO
SO UNLESS PERMITTED BY THE FACILITY AGREEMENT OR WITH THE PRIOR WRITTEN CONSENT
OF THE CHARGEE.


 


7.5                               TITLE DOCUMENTS


 

Each Chargor will promptly deposit with the Chargee (or as it will direct):

 


(A)                                  ALL DEEDS, CERTIFICATES, REGISTERS AND
OTHER DOCUMENTS OF TITLE RELATING TO ANY OF THE SECURED PROPERTY;


 


(B)                                 ALL CERTIFICATES IN RESPECT OF ITS PRESENT
SHARES;


 


(C)                                  ALL TRANSFERS (IN FORM AND NUMBER
SATISFACTORY TO THE CHARGEE) IN RESPECT OF ITS PRESENT SHARES, WITH THE NAME OF
THE TRANSFEREE , THE CONSIDERATION AND THE DATE LEFT BLANK;


 


(D)                                 ALL CERTIFICATES, TRANSFERS AND OTHER
DOCUMENTS OR AGREEMENTS EVIDENCING TITLE TO THE NEW RIGHTS THAT ARE SUFFICIENT
TO TRANSFER ALL OF THE CHARGOR’S INTEREST IN THE NEW RIGHTS TO THE CHARGEE OR
THE CHARGEE’S NOMINEE;


 


(E)                                  COPIES OF ALL POLICIES OF INSURANCE FOR THE
TIME BEING CHARGED UNDER THIS DEED; AND


 


(F)                                    ALL OTHER DOCUMENTS RELATING TO THE
SECURED PROPERTY WHICH THE CHARGEE FROM TIME TO TIME REQUIRES.


 


7.6                               VOTING POWERS AND PROCEEDS


 


(A)                                  IF A DEFAULT IS NOT SUBSISTING, A CHARGOR
MAY DO ANY OF THE FOLLOWING WITHOUT THE PRIOR CONSENT OF THE CHARGEE:


 

(1)                                  (VOTING POWERS) EXERCISE ANY VOTING POWERS
IT HAS AS HOLDER OF THE SUBSIDIARY SHARES OR INVESTMENTS AS IT SEES FIT,
PROVIDED THAT IT DOES SO PRUDENTLY AND DOES NOT OTHERWISE CAUSE OR PERMIT A
BREACH OF ANY OF THE CHARGOR’S OTHER OBLIGATIONS UNDER THE FINANCE DOCUMENTS;
AND

 

(2)                                  (PROCEEDS) RETAIN AND USE IN THE ORDINARY
COURSE OF ITS BUSINESS ANY PROCEEDS OF A DISTRIBUTION (OTHER THAN EXCEPTIONAL
DISTRIBUTIONS).

 


(B)                                 IF A DEFAULT SUBSISTS, THE RIGHTS OF A
CHARGOR UNDER CLAUSES 7.6(A)(1) AND 7.6(A)(2) IMMEDIATELY CEASE, AND:


 

(1)                                  (VOTING POWERS) THE CHARGEE IS ENTITLED TO
EXERCISE ALL VOTING RIGHTS IN RESPECT OF THE SUBSIDIARY SHARES AND THE
INVESTMENTS TO THE EXCLUSION OF EACH CHARGOR; AND

 

--------------------------------------------------------------------------------


 

(2)                                  (PROCEEDS) EACH CHARGOR MUST PAY OVER
AMOUNTS OF ANY PROCEEDS, OR OTHERWISE MUST ENSURE THAT ANY PROCEEDS ARE PAID
DIRECTLY TO THE NOMINATED ACCOUNT.

 


(C)                                  NOTHING IN THIS CLAUSE 7.6 OBLIGES THE
CHARGEE TO VOTE OR EXERCISE OTHER RIGHTS IN RELATION TO THE SUBSIDIARY SHARES
AND THE INVESTMENTS OR OBTAIN ANY PROCEEDS, AND THE CHARGEE WILL HAVE NO
RESPONSIBILITY OR LIABILITY FOR ANY LOSSES ARISING DUE TO THE CHARGEE’S FAILURE
OR DELAY IN SO ACTING.


 


7.7                               REGISTRATION ON DEFAULT


 


IF:


 


(A)                                  A DECLARED DEFAULT OCCURS AND WHILE IT
SUBSISTS; AND


 


(B)                                 THE CHARGEE GIVES NOTICE TO A CHARGOR
REQUIRING IT TO DO SO,


 


EACH CHARGOR MUST DO EVERYTHING NECESSARY TO ENSURE THAT ITS MORTGAGED PROPERTY
IS REGISTERED IN THE NAME OF THE CHARGEE OR ITS NOMINEE IN ACCORDANCE WITH ANY
DIRECTIONS CONTAINED IN THAT NOTICE.


 


7.8                               DISTRIBUTIONS AND NEW RIGHTS


 


(A)                                  EACH CHARGOR MUST IMMEDIATELY NOTIFY THE
CHARGEE OF ANY DISTRIBUTIONS, NEW RIGHTS OR INVESTMENTS ACQUIRED BY OR ACCRUING
TO THAT CHARGOR, OR TO WHICH THAT CHARGOR BECOMES ENTITLED, AFTER THE DATE OF
THIS DEED.


 


(B)                                 AT THE CHARGOR’S COST, EXERCISE OR TAKE UP
ALL DISTRIBUTIONS AND NEW RIGHTS (IN EACH CASE, OTHER THAN FOR ANY DISTRIBUTION
OR DIVIDEND UNDER, AND THE PROCEEDS OF, OR THE DISPOSAL OF, ANYTHING SPECIFIED
IN THE DEFINITION OF DISTRIBUTIONS).


 


(C)                                  EACH CHARGOR MUST PROMPTLY AFTER RECEIPT
DEPOSIT ALL EXCEPTIONAL DISTRIBUTIONS IN THE NOMINATED ACCOUNT.


 


7.9                               REGISTER


 

On the request of the Chargee, each Chargor must do all things necessary to
effect (but otherwise not consent to, request or effect without the Chargee’s
prior written consent):

 


(A)                                  A CONVERSION OF THE TITLE TO ANY SUBSIDIARY
SHARES OR INVESTMENTS AS TO BEING CERTIFICATED OR UNCERTIFICATED; OR


 


(B)                                 A CHANGE OF REGISTER FOR ANY SUBSIDIARY
SHARES OR INVESTMENTS (INCLUDING TO, FROM OR WITHIN AN ELECTRONIC REGISTER
SYSTEM) FROM THAT ON WHICH THEY ARE RECORDED OR REGISTERED AT THE DATE OF THIS
DEED (OR IF LATER ACQUIRED, THE DATE ON WHICH THEY ARE RECORDED OR REGISTERED).


 


7.10                        ASSIGNED AGREEMENTS


 

Each Chargor will, upon the Chargee exercising its rights under clause 2.5
(Security assignment) or upon the occurrence of a Declared Default, give notice
(in the form required by the Chargee, to the other parties to the Assigned
Agreements that it has assigned its rights under the Assigned Agreements to the
Chargee under this deed.

 

--------------------------------------------------------------------------------


 


7.11                        RETENTION OF DOCUMENTS


 

The Chargee may retain any document delivered to it under clause 7.5 (Title
Documents) or otherwise until the security created by this deed is released and,
if for any reason it ceases to hold any such document before that time, it may
by notice to a Chargor require that the relevant document be redelivered to it
and the Chargor will promptly comply (or procure compliance) with that notice.

 


8                                         ATTORNEY


 


8.1                               APPOINTMENT


 

Following the occurrence of a Default and while that Default subsists, each
Chargor irrevocably appoints the Chargee, each Authorised Representative of the
Chargee and each Receiver under this deed as its Attorney. Each Attorney may act
independently or together. Upon request by the Chargee, each Chargor must ratify
anything an Attorney does under clause 8.2.

 


8.2                               POWERS


 

An Attorney may:

 


(A)                                  DO ANYTHING WHICH A CHARGOR CAN LAWFULLY
AUTHORISE AN ATTORNEY TO DO IN CONNECTION WITH THE FINANCE DOCUMENTS, THE
SECURED PROPERTY OR WHICH THE ATTORNEY BELIEVES IS EXPEDIENT TO GIVE EFFECT TO
ANY OF THE CHARGEE’S RIGHTS OR A RECEIVER’S RIGHTS (THESE THINGS MAY BE DONE IN
THE CHARGOR’S OR THE ATTORNEY’S NAME AND THEY INCLUDE SIGNING AND DELIVERING
DEEDS, SELLING, TRANSFERRING OR LEASING THE SECURED PROPERTY, SELLING,
TRANSFERRING OR SURRENDERING ANY LEASE, LODGING OR WITHDRAWING CAVEATS,
OTHERWISE DEALING WITH THE SECURED PROPERTY AND STARTING, CONDUCTING AND
DEFENDING LEGAL PROCEEDINGS, AND DEALING WITH A LICENCE);


 


(B)                                 DELEGATE THEIR POWERS (INCLUDING THIS POWER)
AND REVOKE A DELEGATION; AND


 


(C)                                  EXERCISE THEIR POWERS EVEN IF THIS INVOLVES
A CONFLICT OF DUTY OR THEY HAVE A PERSONAL INTEREST IN DOING SO.


 


8.3                               ACKNOWLEDGEMENT


 

Each Chargor acknowledges that any person dealing with any Attorney or a person
purporting to be an Attorney under this power, is:

 


(A)                                  ENTITLED TO RELY ON EXECUTION OF ANY
DOCUMENT BY THAT PERSON AS CONCLUSIVE EVIDENCE THAT:


 

(1)                                  THE PERSON HOLDS THE OFFICE SET OUT IN THE
POWER;

 

(2)                                  THE POWER OF ATTORNEY HAS COME INTO EFFECT;

 

--------------------------------------------------------------------------------


 

(3)                                  THE POWER OF ATTORNEY HAS NOT BEEN REVOKED;
AND

 

(4)                                  THE RIGHT OR POWER BEING EXERCISED OR BEING
PURPORTED TO BE EXERCISED IS PROPERLY EXERCISED AND THAT THE CIRCUMSTANCES HAVE
ARISEN TO AUTHORISE THE EXERCISE OF THAT RIGHT AND POWER; AND

 


(B)                                 NOT REQUIRED TO MAKE ANY ENQUIRIES IN
RESPECT OF ANY OF THE MATTERS SET OUT IN CLAUSE 8.3(A).


 


9                                         ENFORCEMENT AND POWERS OF THE CHARGEE


 


9.1                               EXERCISE OF POWERS GENERALLY


 

The Chargee may exercise its powers under clause 9 (Enforcement and powers of
the Chargee) and clause 10 (Status, powers, removal and remuneration of
Receiver) at any time following a Default:

 


(A)                                  WHETHER OR NOT IT HAS DEMANDED PAYMENT OF
THE MONEY OWING;


 


(B)                                 IN THE MANNER AND AT THE TIMES IT WISHES;


 


(C)                                  IRRESPECTIVE OF ANY OMISSION, NEGLECT OR
DELAY; AND


 


(D)                                 NOTWITHSTANDING THAT ANY LIABILITY IN
RESPECT OF AN INSTRUMENT GIVING RISE TO THE MONEY OWING HAS NOT MATURED.


 


9.2                               TERMINATION OF TRANSACTIONS AND PAYMENT OF
PRIOR SECURITY HOLDERS


 

On the occurrence of a Default, the Chargee may:

 


(A)                                  TERMINATE OR REVERSE ANY TRANSACTION OR
ARRANGEMENT ENTERED INTO BY THE CHARGEE AT THE EXPRESS OR IMPLIED REQUEST OR
WITH THE EXPRESS OR IMPLIED CONSENT OF THE CHARGORS;


 


(B)                                 ENTER INTO ANY TRANSACTION AND MAKE ANY
PAYMENT TO EXTINGUISH ANY ACTUAL OR CONTINGENT LIABILITY INCURRED BY THE CHARGEE
AT THE EXPRESS OR IMPLIED REQUEST OR WITH THE EXPRESS OR IMPLIED CONSENT OF THE
CHARGORS;


 


(C)                                  CONVERT (DIRECTLY OR INDIRECTLY) THE
CURRENCY OF ANY OBLIGATIONS OF A CHARGOR TO THE CHARGEE TO ANOTHER CURRENCY;


 


(D)                                 ON BEHALF OF ANY CHARGOR, GIVE RECEIPTS FOR
AND RELEASE, DISCHARGE OR COMPROMISE ANY CHARGED RECEIVABLES;


 


(E)                                  PAY ANY OTHER CREDITOR, ENCUMBRANCEE,
CREDIT SUPPORT BENEFICIARY OR HOLDER OF A SECURITY INTEREST IN RESPECT OF THE
SECURED PROPERTY ANY AMOUNT REQUIRED TO DISCHARGE OR PURCHASE (WITH OR WITHOUT A
TRANSFER OF ITS SECURITY) ITS DEBT; OR


 


(F)                                    SERVE NOTICE OF THE CHARGEE’S INTEREST IN
EACH RECEIVABLE ON THE RELEVANT DEBTORS IN THE FORM OF SCHEDULE 4 (OR SUCH OTHER
FORM AS THE CHARGEE DETERMINES) EXECUTED BY THE RELEVANT CHARGOR (OR THE CHARGEE
AS ATTORNEY FOR THE CHARGOR PURSUANT TO CLAUSE 8 OF THIS DEED).

 

--------------------------------------------------------------------------------


 


9.3                               THE CHARGEE’S GENERAL POWERS ON DEFAULT


 

On the occurrence of a Default, the Chargee may, in addition to anything else
the law allows the Chargee to do, exercise any of the rights and powers
conferred by this deed on a Receiver (whether expressly or impliedly), including
without limitation, those rights and powers set out or referred to in clause
10.6, each of which is to be interpreted as if the reference to a Receiver is a
reference to the Chargee.

 


9.4                               EXERCISE OF POWERS BY AGENT


 

The Chargee may exercise its powers under this deed or general law by itself or
through any agent.

 


9.5                               FEES CHARGED BY THE AGENT


 

The fees charged by any agent in connection with the exercise by the Chargee of
its powers under this deed must be paid by the Chargors.

 


10                                  STATUS, POWERS, REMOVAL AND REMUNERATION OF
RECEIVER


 


10.1                        APPOINTMENT OF A RECEIVER


 

At any time after the occurrence of a Default, or if so requested by a Chargor,
the Chargee may (notwithstanding the insolvency of a Chargor):

 


(A)                                  APPOINT ANY PERSON (OR PERSONS) TO BE A
RECEIVER (OR RECEIVERS) OF ALL OR ANY PART OF THE SECURED PROPERTY;


 


(B)                                 REMOVE THAT RECEIVER OR THOSE RECEIVERS;


 


(C)                                  IF A RECEIVER IS REMOVED, RETIRES OR DIES,
APPOINT ANOTHER OR OTHERS IN HIS OR HER PLACE; AND


 


(D)                                 IN THE CASE OF REMOVAL OR RETIREMENT OF A
RECEIVER, REAPPOINT THAT PERSON.


 


10.2                        MORE THAN ONE RECEIVER


 

If the Chargee appoints two or more persons to be the Receiver, the Chargee may
appoint them to act jointly, severally or jointly and severally. If it is not
specified in the instrument of appointment, the Receivers are appointed to act
severally.

 


10.3                        PAYMENT OF RECEIVER


 

The Chargee may fix the remuneration of a Receiver at an amount agreed between
the Chargee and the Receiver.

 


10.4                        NOTICE OR LAPSE OF TIME REQUIRED


 


(A)                                  IF NOTICE OR LAPSE OF TIME IS REQUIRED
UNDER ANY STATUTE BEFORE THE CHARGEE CAN EXERCISE ITS POWER OF SALE OR ANY OTHER
RIGHTS AVAILABLE TO IT UNDER THIS DEED OR BY LAW, THEN THAT NOTICE OR LAPSE OF
TIME IS DISPENSED WITH.

 

--------------------------------------------------------------------------------


 


(B)                                 CLAUSE 10.4(A) ONLY APPLIES IF THE RELEVANT
STATUTE ALLOWS NOTICE OR LAPSE OF TIME TO BE DISPENSED WITH.


 


(C)                                  IF THE RELEVANT STATUTE DOES NOT ALLOW
NOTICE OR LAPSE OF TIME TO BE DISPENSED WITH, BUT ALLOWS IT TO BE SHORTENED,
THEN FOR THE PURPOSES OF THIS DEED, THE PERIOD OF NOTICE OR LAPSE OF TIME IS ONE
DAY.


 


10.5                        RECEIVER AS AGENT


 

Each Receiver will be the agent of the Chargors which will be solely responsible
for his acts or defaults, and for his remuneration and expenses, and be liable
on any agreements or engagements made or entered into by him. The Chargee will
not be responsible for any misconduct, negligence or default of a Receiver.

 


10.6                        POWERS OF RECEIVER


 

Subject to any express limitation of a Receiver’s powers in their terms of
appointment, a Receiver may:

 


(A)                                  TAKE POSSESSION OF THE SECURED PROPERTY;


 


(B)                                 COLLECT, GET IN AND RECEIVE ANY RENTS AND
PROFITS IN RESPECT OF THE SECURED PROPERTY AND, FOR THAT PURPOSE, TAKE ANY
PROCEEDINGS IN THE NAME OF THE CHARGOR OR OTHERWISE;


 


(C)                                  GENERALLY MANAGE THE SECURED PROPERTY AND
MANAGE OR CARRY ON, DEVELOP, RECONSTRUCT, AMALGAMATE, DIVERSIFY OR CONCUR IN
CARRYING ON ALL OR ANY PART OF THE BUSINESS OF THE CHARGOR;


 


(D)                                 MAKE ANY ARRANGEMENT OR COMPROMISE OR ENTER
INTO OR CANCEL ANY CONTRACTS;


 


(E)                                  RAISE OR BORROW MONEY OR INCUR ANY OTHER
LIABILITY ON ANY TERMS, WHETHER SECURED OR UNSECURED, AND WHETHER TO RANK FOR
PAYMENT IN PRIORITY TO THIS SECURITY OR NOT;


 


(F)                                    SELL, LET OR LEASE OR CONCUR IN SELLING,
LETTING OR LEASING, AND VARY THE TERMS OF, DETERMINE, SURRENDER OR ACCEPT
SURRENDERS OF, LEASES OR TENANCIES OF, OR GRANT OPTIONS AND LICENCES OVER, OR
OTHERWISE DISPOSE OF OR DEAL WITH, ALL OR ANY OF THE SECURED PROPERTY, WITHOUT
BEING RESPONSIBLE FOR LOSS OR DAMAGE. ANY SUCH SALE, LEASE OR DISPOSITION MAY BE
MADE FOR CASH PAYABLE BY INSTALMENTS, LOAN STOCK, OTHER DEBT OBLIGATIONS, SHARES
OR SECURITIES OF ANOTHER COMPANY, OR OTHER VALUABLE CONSIDERATION;


 


(G)                                 DO ANYTHING WHICH IT CONSIDERS WOULD HELP
IMPROVE THE VALUE OF THE SECURED PROPERTY, OBTAIN INCOME OR RETURNS FROM IT OR
MAKE IT SALEABLE OR MORE SALEABLE (WITHOUT LIMITATION, A RECEIVER MAY IMPROVE OR
ALTER THE SECURED PROPERTY, ACQUIRE ADDITIONAL PROPERTY IN THE NAME OF THE
CHARGOR, REORGANISE OR RESTRUCTURE THE CHARGOR’S BUSINESS OR ANY PROCESS OR
PROCEDURE CARRIED ON BY THE CHARGOR, AND UNDERTAKE ANY MARKETING OR PUBLICITY
CAMPAIGN);

 

--------------------------------------------------------------------------------


 


(H)                                 BUILD A NEW BUILDING OR IMPROVEMENT AND PULL
DOWN, REBUILD OR ALTER A BUILDING OR IMPROVEMENT ON LAND WHICH, OR AN INTEREST
IN WHICH, IS PART OF THE SECURED PROPERTY;


 


(I)                                     ESTABLISH SUBSIDIARIES TO ACQUIRE
INTERESTS IN ANY OF THE SECURED PROPERTY AND/OR ARRANGE FOR THOSE SUBSIDIARIES
TO TRADE OR CEASE TO TRADE AND ACQUIRE ANY OF THE SECURED PROPERTY ON ANY TERMS
AND CONDITIONS, WHETHER OR NOT INCLUDING PAYMENT BY INSTALMENTS, SECURED OR
UNSECURED;


 


(J)                                     MAKE AND EFFECT ALL REPAIRS, RENEWALS
AND IMPROVEMENTS TO ANY OF THE SECURED PROPERTY AND MAINTAIN, RENEW, TAKE OUT OR
INCREASE INSURANCES;


 


(K)                                  EXERCISE ALL VOTING AND OTHER RIGHTS
ATTACHING TO THE INVESTMENTS AND STOCKS, SHARES AND OTHER SECURITIES OWNED BY
THE CHARGOR AND COMPRISED IN THE SECURED PROPERTY;


 


(L)                                     REDEEM ANY PRIOR SECURITY INTERESTS ON
OR RELATING TO THE SECURED PROPERTY AND SETTLE AND PASS THE ACCOUNTS OF THE
PERSON ENTITLED TO THOSE PRIOR SECURITY INTERESTS, SO THAT ANY ACCOUNTS SO
SETTLED AND PASSED WILL (SUBJECT TO ANY MANIFEST ERROR) BE CONCLUSIVE AND
BINDING ON THE CHARGOR AND THE MONEY SO PAID WILL BE DEEMED TO BE AN EXPENSE
PROPERLY INCURRED BY THE RECEIVER;


 


(M)                               APPOINT AND DISCHARGE EMPLOYEES, OFFICERS,
MANAGERS, AGENTS, PROFESSIONALS AND OTHERS FOR ANY OF THE PURPOSES OF THIS DEED
AND/OR TO GUARD OR PROTECT THE SECURED PROPERTY UPON TERMS AS TO REMUNERATION OR
OTHERWISE AS HE MAY THINK FIT;


 


(N)                                 SETTLE, REFER TO ARBITRATION, COMPROMISE AND
ARRANGE ANY CLAIMS, ACCOUNTS, DISPUTES, QUESTIONS AND DEMANDS WITH OR BY ANY
PERSON WHO IS OR CLAIMS TO BE A CREDITOR OF THE CHARGOR OR RELATING TO ANY OF
THE SECURED PROPERTY;


 


(O)                                 BRING, PROSECUTE, ENFORCE, DEFEND AND
DISCONTINUE ALL ACTIONS AND PROCEEDINGS OR SUBMIT TO ARBITRATION IN RELATION TO
ALL OR ANY OF THE SECURED PROPERTY;


 


(P)                                 SEVER AND SELL PLANT, MACHINERY OR OTHER
FIXTURES SOLD SEPARATELY FROM THE PROPERTY TO WHICH THEY MAY BE ANNEXED;


 


(Q)                                 IMPLEMENT OR CONTINUE THE DEVELOPMENT OF
(AND OBTAIN ALL CONSENTS REQUIRED IN CONNECTION THEREWITH) AND/OR COMPLETE ANY
BUILDINGS OR STRUCTURES ON ANY REAL PROPERTY COMPRISED IN THE SECURED PROPERTY;


 


(R)                                    PURCHASE OR ACQUIRE ANY LAND OR ANY
INTEREST IN OR RIGHT OVER LAND;


 


(S)                                  MAKE CALLS CONDITIONALLY OR UNCONDITIONALLY
ON THE MEMBERS OF THE CHARGOR IN RESPECT OF UNCALLED CAPITAL;


 


(T)                                    MAKE CALLS ON BENEFICIARIES TO PAY MONEY
OWING TO THE CHARGOR;


 


(U)                                 EXERCISE ON BEHALF OF THE CHARGOR, AND
WITHOUT THE CONSENT OF OR NOTICE TO THE CHARGOR, ALL THE POWERS CONFERRED ON A
LANDLORD OR A TENANT BY ANY LEGISLATION FROM TIME TO TIME IN FORCE IN ANY
RELEVANT JURISDICTION RELATING TO RENTS OR AGRICULTURE IN RESPECT OF ANY PART OF
THE PREMISES;

 

--------------------------------------------------------------------------------


 


(V)                                 DO ALL OTHER ACTS AND THINGS (INCLUDING
SIGNING AND EXECUTING ALL DOCUMENTS AND DEEDS) AS THE RECEIVER CONSIDERS TO BE
INCIDENTAL OR CONDUCIVE TO ANY OF THE MATTERS OR POWERS IN THIS CLAUSE 10.6, OR
OTHERWISE INCIDENTAL OR CONDUCIVE TO THE PRESERVATION, IMPROVEMENT OR
REALISATION OF THE SECURED PROPERTY, AND USE THE NAME OF THE CHARGOR FOR ALL
SUCH PURPOSES;


 


(W)                               EXERCISE ANY OR ALL OF THE RIGHTS AND POWERS
GIVEN BY LAW TO MORTGAGEES IN POSSESSION, RECEIVERS OR RECEIVERS AND MANAGERS;


 


(X)                                   EXERCISE ANY OR ALL OF THE RIGHTS AND
POWERS OF THE CHARGEE UNDER THIS DEED AND AT LAW (OTHER THAN THE POWER TO
APPOINT RECEIVERS); AND


 


(Y)                                 DO ANYTHING ELSE THE LAW ALLOWS AN OWNER OR
A RECEIVER AND MANAGER OF PROPERTY AND ASSETS SUCH AS THE SECURED PROPERTY TO
DO, INCLUDING SELLING IT,


 

and in each case may use the name of the Chargor and exercise the relevant power
in any manner which he may think fit.

 


10.7                        REMOVAL OF RECEIVER


 

The Chargee may by notice remove from time to time any Receiver appointed by it
and, whenever it may deem appropriate, appoint a new Receiver in the place of
any Receiver whose appointment has terminated, for whatever reason.

 


10.8                        SEVERAL RECEIVERS


 

If at any time there is more than one Receiver, each Receiver may separately
exercise all of the powers conferred by this deed (unless the document
appointing such Receiver states otherwise).

 


11                                  APPLICATION OF MONEYS


 


11.1                        ORDER OF APPLICATION


 

All moneys received by the Chargee or any Receiver appointed under this deed
will be applied in the following order:

 


(A)                                  IN PAYMENT OF THE COSTS AND LOSSES
INCURRED, AND PAYMENTS MADE, BY THE CHARGEE AND/OR ANY RECEIVER (INCLUDING THE
PAYMENT OF PREFERENTIAL DEBTS);


 


(B)                                 IN PAYMENT OF REMUNERATION TO THE RECEIVER
AT SUCH MARKET RATES AS MAY BE AGREED BETWEEN THE RECEIVER AND THE CHARGEE
(ACTING REASONABLY) AT OR ANY TIME AFTER THE RECEIVER’S APPOINTMENT;


 


(C)                                  IN OR TOWARDS SATISFACTION OF THE MONEY
OWING IN ACCORDANCE WITH CLAUSES 11.2 (APPLICATION AGAINST INDEBTEDNESS); AND


 


(D)                                 THE SURPLUS (IF ANY) WILL BE PAID TO THE
CHARGOR OR OTHER PERSON ENTITLED TO IT.

 

--------------------------------------------------------------------------------


 


11.2                        APPLICATION AGAINST INDEBTEDNESS


 

Any moneys received or realised by the Chargee from the Chargor or a Receiver
under this deed may be applied by the Chargee to any item of account or
liability or transaction forming part of the Money Owing to which they may be
applicable in any order or manner which the Chargee may determine.

 


11.3                        SUSPENSE ACCOUNT


 

Until the Money Owing is paid in full, the Chargee may place and keep (for such
time as it will determine) any money received pursuant to this deed or on
account of the Chargor’s liability in respect of the Money Owing in an interest
bearing, separate suspense account (to the credit of either the Chargor or the
Chargee as the Chargee will think fit) and the Receiver may retain the same for
the period which it and the Chargee consider expedient without having any
obligation to apply all or any part of that money in or towards discharge of the
Money Owing.

 


12                                  PROTECTION OF THIRD PARTIES


 


12.1                        NO OBLIGATION TO ENQUIRE


 

No purchaser from, or other person dealing with, the Chargee or any Receiver (or
their agents) will be obliged or concerned to enquire whether:

 


(A)                                  THE RIGHT OF THE CHARGEE OR ANY RECEIVER TO
EXERCISE ANY OF THE POWERS CONFERRED BY THIS DEED HAS ARISEN OR BECOME
EXERCISABLE OR AS TO THE PROPRIETY OR VALIDITY OF THE EXERCISE OR PURPORTED
EXERCISE OF ANY SUCH POWER; OR


 


(B)                                 ANY OF THE MONEY OWING REMAINS OUTSTANDING
OR BE CONCERNED WITH NOTICE TO THE CONTRARY AND THE TITLE AND POSITION OF SUCH A
PURCHASER OR OTHER PERSON WILL NOT BE IMPEACHABLE BY REFERENCE TO ANY OF THOSE
MATTERS.


 


12.2                        RECEIPT CONCLUSIVE


 

The receipt of the Chargee or any Receiver will be an absolute and a conclusive
discharge to a purchaser, and will relieve him of any obligation to see to the
application of any moneys paid to or by the direction of the Chargee or any
Receiver.

 


13                                  PROTECTION OF CHARGEE AND RECEIVER


 


13.1                        NO LIABILITY


 

Neither the Chargee nor any Receiver will be liable in respect of any of the
Secured Property or for any loss or damage which arises out of the exercise or
the attempted or purported exercise of, or the failure to exercise any of, their
respective powers, unless caused by its or his gross negligence, wilful default
or breach of any obligations under the Finance Documents.

 


13.2                        POSSESSION OF SECURED PROPERTY


 

Without prejudice to clause 13.1 (No liability), if the Chargee or the Receiver
enters into possession of the Secured Property, it will not be liable to account
as mortgagee in possession and may at any time at its discretion go out of such
possession.

 

--------------------------------------------------------------------------------


 


13.3                        LIABILITY OF CHARGOR


 

The Chargor will be deemed to be a principal debtor and the sole, original and
independent obligor for the Money Owing and the Secured Property will be deemed
to be a principal security for the Money Owing. The liability of the Chargor
under this deed and the charges contained in this deed will not be impaired by
any forbearance, neglect, indulgence, extension of time, release, surrender or
loss of securities, dealing, variation or arrangement by the Chargee, or by any
other act, event or matter whatsoever whereby the liability of the Chargor (as a
surety only) or the charges contained in this deed (as secondary or collateral
charges only) would, but for this provision, have been discharged.

 


14                                  COSTS AND EXPENSES


 


14.1                        ENFORCEMENT EXPENSES


 

The Chargor will on demand pay to the Chargee and any Receiver the amount of all
costs and expenses (including legal fees and other out-of-pocket expenses and
any GST thereon) incurred by any of them in connection with the preservation,
enforcement or attempted preservation or enforcement of any of their rights
under any Finance Document (and any documents referred to in any Finance
Document) or in respect of any of the Secured Property.

 


14.2                        DEFAULT INTEREST


 

If not paid when due, the amounts payable under this clause 14 will carry
interest compounded with monthly rests at the Default Rate (after as well as
before judgment), from the date of demand and will form part of the Money Owing.

 


15                                  CUMULATIVE POWERS AND AVOIDANCE OF PAYMENTS


 


15.1                        CUMULATIVE POWERS


 

The powers which this deed confers on the Chargee and any Receiver appointed
under this deed are cumulative, without prejudice to their respective powers
under the general law, and may be exercised as often as the relevant person
thinks appropriate. The Chargee or the Receiver may, in connection with the
exercise of their powers, join or concur with any person in any transaction,
scheme or arrangement whatsoever. The respective powers of the Chargee and the
Receiver will in no circumstances be suspended, waived or otherwise prejudiced
by anything other than an express consent or amendment.

 


15.2                        AMOUNTS AVOIDED


 

If any amount paid by the Chargor in respect of the Money Owing is capable of
being avoided or set aside on the liquidation or administration of the Chargor
or otherwise, then for the purposes of this deed that amount will not be
considered to have been paid.

 

--------------------------------------------------------------------------------


 


15.3                        DISCHARGE CONDITIONAL


 

Any settlement or discharge between the Chargor and the Chargee will be
conditional upon no security or payment to the Chargee by the Chargor or any
other person being avoided, set aside, ordered to be refunded or reduced by
virtue of any provision or enactment relating to insolvency and accordingly (but
without limiting the other rights of the Chargee under this deed) the Chargee
will be entitled to recover from the Chargor the value which the Chargee has
placed on that security or the amount of any such payment as if that settlement
or discharge had not occurred.

 


16                                  RULING OFF ACCOUNTS


 

If the Chargee receives notice of any subsequent Security Interest or other
interest affecting any of the Secured Property (except as permitted by the
Facility Agreement) it may open a new account for the Chargor in its books. If
it does not do so then (unless it gives express notice to the contrary to the
Parent), as from the time it receives that notice, all payments made by the
Chargor to it (in the absence of any express appropriation to the contrary) will
be treated as having been credited to a new account of the Chargor and not as
having been applied in reduction of the Money Owing.

 


17                                  DELEGATION


 

The Chargee may delegate by power of attorney or in any other manner all or any
of the powers, authorities and discretions which are for the time being
exercisable by it under this deed to any person or persons upon such terms and
conditions (including the power to sub-delegate) as it may think fit. The
Chargee will not be liable or responsible to the Chargor or any other person for
any losses arising from any act, default, omission or misconduct on the part of
any delegate.

 


18                                  REDEMPTION OF PRIOR CHARGES


 

The Chargee may, at any time after a Declared Default has occurred, redeem any
prior Security Interest on or relating to any of the Secured Property or procure
the transfer of that Security Interest to itself, and may settle and pass the
accounts of any person entitled to that prior Security Interest. Any account so
settled and passed will (subject to any manifest error) be conclusive and
binding on the Chargor. The Chargor will on demand pay to the Chargee all
principal monies and interest and all losses incidental to any such redemption
or transfer.

 


19                                  PROSPECTIVE LIABILITIES


 


19.1                        PRIORITY AMOUNT


 

For the purpose of fixing priorities between this deed and any subsequent charge
registered under the Corporations Act and for no other purpose, this deed
secures a prospective liability up to a maximum amount of $50,000,000. This deed
may also secure prospective liabilities in excess of this maximum amount.

 

--------------------------------------------------------------------------------


 


19.2                        EXTENDING PRIORITY AMOUNT


 

If the Money Owing exceeds the amount specified in the previous clause or in the
Chargee’s opinion is likely to do so, the Chargee may, at any time or from time
to time, vary the terms of this deed by increasing that specified amount by such
amount as the Chargee considers appropriate. Upon presentation by the Chargee,
the Chargor must sign a notice under section 268 of the Corporations Act in
respect of the variation and the variation will take effect upon lodgement of
that notice.

 


20                                  MISCELLANEOUS


 


20.1                        NO MARSHALLING


 

The Chargee is not required to look to any other Security Interest before
exercising any of its powers under this deed.

 


20.2                        COVENANT TO RELEASE


 

Once all the Money Owing has been paid in full and the Chargee does not have any
contingent liability to advance further monies to, or incur liability on behalf
of, the Chargor, the Chargee will, at the request and cost of the Chargor, take
any action which may be necessary to release the Secured Property from the
security constituted by this deed.

 


20.3                        POWER TO REMEDY


 

If the Chargor fails to comply with any of its obligations under a Finance
Document and that failure is not remedied to the satisfaction of the Chargee
within 14 days, it will allow (and irrevocably authorises) the Chargee or any
person which the Chargee nominates to take any action on behalf of that Chargor
which is necessary to ensure that those obligations are complied with.

 


20.4                        NOTICES


 

Any notice, demand, consent or other communication given or made under this deed
must be given or made in accordance with clause 19.1 of the Facility Agreement.

 


20.5                        GOVERNING LAW


 


(A)                                  THIS DEED IS GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF NEW SOUTH WALES.


 


(B)                                 THE PARTIES IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF NEW SOUTH WALES.


 


(C)                                  THE PARTIES IRREVOCABLY WAIVE ANY OBJECTION
TO THE VENUE OF ANY LEGAL PROCESS ON THE BASIS THAT THE PROCESS HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.


 


20.6                        AMENDMENT


 

This deed may only be amended or varied in writing signed by the parties.

 

--------------------------------------------------------------------------------


 


20.7                        FURTHER ASSURANCE


 

The parties agree to do anything (including execute any document), and to ensure
that their employees and agents do anything (including execute any agreement)
reasonably required to give full effect to this deed.

 


20.8                        COUNTERPARTS


 


(A)                                  THIS DEED MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS.


 


(B)                                 ALL COUNTERPARTS TAKEN TOGETHER WILL BE
DEEMED TO CONSTITUTE ONE INSTRUMENT.


 


20.9                        ATTORNEYS


 

Each attorney who executes this deed declares that the attorney has no notice of
any revocation, suspension or variation of the power of attorney appointing that
attorney.

 


21                                  INTERPRETATION


 


21.1                        DEFINITIONS


 

Terms defined in the Facility Agreement have the same meaning when used in this
deed (unless the context requires otherwise). The following definitions apply in
this deed.

 

Acquired Shares means the Shares in a Company (other than Present Shares) to
which the Chargor becomes legally or beneficially entitled at any time (whether
or not those Shares are held for the Chargor by any other person).

 

Assigned Agreements means each Transaction Document (other than the Finance
Documents).

 

Attorney means an attorney appointed under a Finance Document.

 

Book Debts means all book and other debts arising in the ordinary course of
trading.

 

Certificate means a certificate or other document of title to or otherwise
evidencing title to a Share.

 

Charge means the security created by this deed.

 

Charged Property means all of the present and future undertaking, assets and
rights of the Chargor including all real and personal property, choses in
action, goodwill, uncalled and called but unpaid capital but excluding the
Mortgaged Property.

 

Charged Receivable means any actual or contingent debt or other monetary
obligation arising in respect of a Receivable from time to time forming part of
the Secured Property.

 

Company means each Subsidiary of Channell Bushman Pty Limited ABN 99 109 821 614
on the date of this deed, including:

 

--------------------------------------------------------------------------------



 


(A)          BUSHMANS GROUP PTY LIMITED ABN 90 090 744 022;


 


(B)          AUSTRALIAN BUSHMAN TANKS PTY LIMITED ABN 21 058 504 108;


 


(C)          BUSHMAN ENGINEERING PTY LIMITED ABN 49 074 185 461; AND


 


(D)          POLYRIB TANKS PTY LIMITED ABN 49 062 942 661.


 

Declared Default means a Default which has resulted in the Chargee exercising
any of its rights under the Finance Documents.

 

Default has the meaning given to the term “Event of Default” in the Facility
Agreement.

 

Default Rate means the rate at which default interest is payable under clause
6.1 (Default Interest) of the Facility Agreement.

 

Distribution means all dividends, distributions and other income paid or payable
on an Investment or Subsidiary Share, together with all shares or other property
derived from that Investment or Subsidiary Share and all other allotments,
accretions, rights, benefits and advantages of all kinds accruing, offered or
otherwise derived from or incidental to that Investment or Subsidiary Share
(whether by way of conversion, redemption, bonus, preference, option or
otherwise).

 

Exceptional Distribution means a Distribution of the following kind:

 


(A)                                  A REDUCTION OF CAPITAL;


 


(B)                                 A BUY-BACK OF SHARES UNDER A BUY-BACK SCHEME
OR OTHERWISE; OR


 


(C)                                  ANY DISTRIBUTION UNDER A SCHEME OF
ARRANGEMENT.


 

Facility Agreement means the facility agreement dated on or about the date of
this deed between, amongst others, the Chargee and the Chargor.

 

Floating Charge Asset means an asset charged under clause 2.4 (Floating Charge).

 

Investment means any share, unit, stock, debenture, loan stock, security,
interest in any investment fund and any other comparable investment (whether or
not marketable) whether owned directly by, or to the order of, a Chargor or by
any trustee, fiduciary or clearance system on its behalf (including, unless the
context otherwise requires, the Subsidiary Shares).

 

Money Owing means the aggregate of:

 


(A)                                  THE PRINCIPAL OUTSTANDING;


 


(B)                                 ALL OTHER DEBTS AND MONETARY LIABILITIES OF
THE OBLIGORS, UNDER OR IN CONNECTION WITH THE FINANCE DOCUMENTS AND IN ANY
CAPACITY,


 

irrespective of whether the debts or liabilities:

 


(C)                                  ARE PRESENT OR FUTURE;

 

--------------------------------------------------------------------------------


 


(D)                                 ARE ACTUAL, PROSPECTIVE, CONTINGENT OR
OTHERWISE;


 


(E)                                  ARE AT ANY TIME ASCERTAINED OR
UNASCERTAINED;


 


(F)                                    ARE OWED OR INCURRED BY OR ON ACCOUNT OF
AN OBLIGOR ALONE, OR SEVERALLY OR JOINTLY WITH ANY OTHER PERSON;


 


(G)                                 ARE OWED TO OR INCURRED FOR THE ACCOUNT OF
THE CHARGEE ALONE, OR SEVERALLY OR JOINTLY WITH ANY OTHER PERSON;


 


(H)                                 ARE OWED TO ANY OTHER PERSON AS AGENT
(WHETHER DISCLOSED OR NOT) FOR OR ON BEHALF OF THE CHARGEE;


 


(I)                                     ARE OWED OR INCURRED AS PRINCIPAL,
INTEREST, FEES, CHARGES, TAXES, DAMAGES (WHETHER FOR BREACH OF CONTRACT OR TORT
OR INCURRED ON ANY OTHER GROUND), LOSSES, COSTS OR EXPENSES, OR ON ANY OTHER
ACCOUNT;


 


(J)                                     ARE OWED TO OR INCURRED FOR THE ACCOUNT
OF THE CHARGEE DIRECTLY OR AS A RESULT OF:


 

(1)                                  THE ASSIGNMENT OR TRANSFER TO THE CHARGEE
OF ANY DEBT OR LIABILITY OF AN OBLIGOR (WHETHER BY WAY OF ASSIGNMENT, TRANSFER
OR OTHERWISE); OR

 

(2)                                  ANY OTHER DEALING WITH ANY SUCH DEBT OR
LIABILITY;

 


(K)                                  ARE OWED TO OR INCURRED FOR THE ACCOUNT OF
THE CHARGEE BEFORE THE DATE OF THIS DEED OR BEFORE THE DATE OF ANY ASSIGNMENT OF
THIS DEED TO THE CHARGEE BY ANY OTHER PERSON OR OTHERWISE; OR


 


(L)                                     COMPRISE ANY COMBINATION OF THE ABOVE.


 


MORTGAGED PROPERTY MEANS, IN RESPECT OF A CHARGOR, ALL THE CHARGOR’S PRESENT AND
FUTURE INTEREST IN, TO, UNDER OR DERIVED FROM ALL ITS:


 


(A)          PRESENT SHARES;


 


(B)          ACQUIRED SHARES; AND


 


(C)          NEW RIGHTS.


 

New Rights means, in respect of the Chargor, a present or future right of the
Chargor:

 


(A)                                  TO OR IN ANY MONEY, DIVIDEND, INTEREST,
OFFER, BONUS, OPTION, SHARE, UNIT OF A SHARE, DEBENTURE, DEBENTURE STOCK, BOND,
NOTE OR ANY SECURITY, OR ANY ENTITLEMENT TO SUBSCRIBE FOR ANY OF THEM;


 


(B)                                 RESULTING FROM ANY SUBSTITUTION, CONVERSION,
REDEMPTION, FORFEITURE, CANCELLATION, RECLASSIFICATION, CONSOLIDATION OR
SUBDIVISION; OR


 


(C)                                  RESULTING FROM A REDUCTION OF CAPITAL,
LIQUIDATION OR SCHEME OF ARRANGEMENT,


 

in connection with the Mortgaged Property.

 

--------------------------------------------------------------------------------


 

Nominated Account means the bank account opened by the Chargor in accordance
with clause 2.9.

 

Premises means all freehold and leasehold property from time to time owned by
the Chargor or in which the Chargor is otherwise interested, including the
property, if any, specified in Schedule 1.

 

Present Shares means, in respect of the Chargor, the Shares in a Company
specified in Schedule 3.

 

Receiver means a receiver or receiver and manager appointed under this deed. If
two or more persons are appointed, the expression “Receiver” refers to each of
those persons severally as well as to two or more of them jointly.

 

Records means all information and documentation which relates in any way to a
specified person’s business or operations or any transaction or arrangement
entered into by the person, whether the information is recorded electronically,
magnetically or otherwise.

 

Secured Property means the Charged Property and the Mortgaged Property.

 

Share means a share or stock in the capital of a Company.

 

Subsidiary Shares means all:

 


(A)                                  “MARKETABLE SECURITIES” (AS DEFINED IN THE
CORPORATIONS ACT); AND


 


(B)                                 UNITS (WHATEVER CALLED) IN A TRUST ESTATE
WHICH REPRESENT A LEGAL OR BENEFICIAL INTEREST IN ANY INCOME OR ASSETS OF THAT
TRUST ESTATE,


 


OWNED BY A CHARGOR (IF ANY).


 

Transfer means, in respect of a Share, an executed document of transfer
sufficient to transfer all the legal and beneficial ownership of that Share to
the Chargee or its nominee.

 


21.2                        INCORPORATION OF FACILITY TERMS


 

Clauses 20.1, 20.2, 20.3 and 20.4 of the Facility Agreement are incorporated in
this deed and apply as between the Chargor and the Chargee under this deed as
they apply between the Chargor (as borrower) (or an Obligor, as the case may be)
and the Chargee (as lender) under the Facility Agreement.

 


21.3                        CHARGEE’S LIMITATION OF LIABILITY


 


(A)                                  THE CHARGEE ENTERS INTO THIS DEED SOLELY IN
ITS CAPACITY AS CUSTODIAN OF THE CAUSEWAY AUSTRALASIAN PRIVATE DEBT
OPPORTUNITIES FUND (FUND) AND IT WILL UNDERTAKE ALL COVENANTS, TERMS AND
CONDITIONS ON ITS PART TO BE OBSERVED OR PERFORMED SOLELY IN THAT CAPACITY. NO
DEBT, DUTY, LIABILITY OR OBLIGATION ARISING UNDER THIS DEED WILL ACCRUE TO, OR
BE ENFORCEABLE AGAINST, THE CHARGEE IN ITS PERSONAL CAPACITY. THE CHARGEE CEASES
TO HAVE ANY OBLIGATIONS AND LIABILITIES UNDER THIS DEED IF THE CHARGEE CEASES
FOR ANY REASON TO BE CUSTODIAN OF THE FUND.

 

--------------------------------------------------------------------------------


 


(B)                                 THE CHARGEE IS NOT REQUIRED TO SATISFY ANY
LIABILITY ARISING UNDER OR IN RESPECT OF THIS DEED OUT OF ANY FUNDS, PROPERTY OR
ASSETS OTHER THAN TO THE EXTENT TO WHICH IT IS ENTITLED TO AND DOES ACTUALLY
OBTAIN AN INDEMNITY FROM THE RESPONSIBLE ENTITY OF THE FUND. HOWEVER, THIS DOES
NOT APPLY TO THE EXTENT THAT THE CHARGEE’S RIGHT TO BE INDEMNIFIED BY THE
RESPONSIBLE ENTITY OF THE FUND HAS BEEN REDUCED BY REASON OF FRAUD, NEGLIGENCE
OR BREACH BY THE CHARGEE IN THE PERFORMANCE OF THE CHARGEE’S DUTIES AS CUSTODIAN
OF THE FUND.


 


(C)                                  IF ANY PARTY TO THIS DEED OTHER THAN THE
CHARGEE DOES NOT RECOVER ALL MONEY OWING TO IT IN UNDER THIS DEED IT MAY NOT
SEEK TO RECOVER THE SHORTFALL BY BRINGING PROCEEDINGS AGAINST THE CHARGEE IN ITS
PERSONAL CAPACITY OR APPLYING TO HAVE THE CHARGEE WOUND UP OR PROVING IN THE
WINDING UP OF THE CHARGEE.


 


(D)                                 THE CHARGEE IS NOT OBLIGED TO DO OR REFRAIN
FROM DOING ANYTHING UNDER THIS DEED (INCLUDING INCURRING ANY LIABILITY) UNLESS
ITS LIABILITY IS LIMITED IN THE SAME MANNER AS SET OUT IN THIS CLAUSE.


 


21.4                      MCLAUGHLINS FINANCIAL SERVICES LIMITED LIMITATION OF
LIABILITY


 


(A)                                  EACH PARTY ACKNOWLEDGES THAT MCLAUGHLINS
FINANCIAL SERVICES LIMITED ABN 65 088 647 796 (MFS) ENTERS INTO THIS DOCUMENT
AND EACH FINANCE DOCUMENT (THROUGH ITS AGENT AUSTRALIAN EXECUTOR TRUSTEES
LIMITED) AND INCURS THE OBLIGATIONS IN THEM (OBLIGATIONS) SOLELY IN ITS CAPACITY
AS RESPONSIBLE ENTITY OF THE CAUSEWAY AUSTRALASIAN PRIVATE DEBT OPPORTUNITIES
FUND ARSN 125 168 587 AND IN NO OTHER CAPACITY.


 


(B)                                 A LIABILITY OF MFS ARISING UNDER OR IN
CONNECTION WITH THIS DOCUMENT AND ANY FINANCE DOCUMENT IS LIMITED TO AND CAN BE
ENFORCED AGAINST MFS ONLY TO THE EXTENT TO WHICH IT CAN BE SATISFIED OUT OF ANY
PROPERTY OF THE CAUSEWAY AUSTRALASIAN PRIVATE DEBT OPPORTUNITIES FUND OUT OF
WHICH MFS IS ACTUALLY INDEMNIFIED FOR THE LIABILITY. SUBJECT TO THIS CLAUSE THIS
LIMITATION OF MFS’S LIABILITY APPLIES DESPITE ANY OTHER PROVISION OF THIS
DOCUMENT AND ANY FINANCE DOCUMENT AND EXTENDS TO ALL LIABILITIES AND OBLIGATIONS
OF MFS IN ANY WAY CONNECTED WITH ANY REPRESENTATION, WARRANTY, CONDUCT,
OMISSION, AGREEMENT OR TRANSACTION RELATED TO THIS DOCUMENT AND ANY FINANCE
DOCUMENT.


 


(C)                                  SUBJECT TO CLAUSE 21.4(D), THE OTHER
PARTIES TO THIS DEED AND ANY FINANCE DOCUMENT MAY NOT SUE MFS IN ANY CAPACITY
OTHER THAN AS THE RESPONSIBLE ENTITY FOR THE CAUSEWAY AUSTRALASIAN PRIVATE DEBT
OPPORTUNITIES FUND, INCLUDING SEEKING THE APPOINTMENT OF A RECEIVER (EXCEPT IN
RELATION TO PROPERTY OF THE CAUSEWAY AUSTRALASIAN PRIVATE DEBT OPPORTUNITIES
FUND), A LIQUIDATOR, AN ADMINISTRATOR OR ANY SIMILAR PERSON TO MFS OR PROVE IN
ANY LIQUIDATION, ADMINISTRATION OR ARRANGEMENT OF OR AFFECTING MFS (EXCEPT IN
RELATION TO PROPERTY OF THE CAUSEWAY AUSTRALASIAN PRIVATE DEBT OPPORTUNITIES
FUND).


 


(D)                                 THE PROVISIONS OF CLAUSES 21.4(B) AND (C)
SHALL NOT APPLY:

 

--------------------------------------------------------------------------------


 

(1)                                  IN THE CASE OF AND TO THE EXTENT OF FRAUD,
GROSS NEGLIGENCE OR BREACH OF TRUST ON THE PART OF MFS; OR

 

(2)                                  TO ANY OBLIGATION OR LIABILITY OF MFS TO
THE EXTENT THAT IT IS NOT SATISFIED BECAUSE UNDER A SECURITY OR BY OPERATION OF
LAW THERE IS A REDUCTION IN THE EXTENT OF MFS’S INDEMNIFICATION OUT OF THE
ASSETS OF THE CAUSEWAY AUSTRALASIAN PRIVATE DEBT OPPORTUNITIES FUND, AS A RESULT
OF MFS’S OWN FRAUD, GROSS NEGLIGENCE OR BREACH OF TRUST.

 


(E)                                  NO ATTORNEY, AGENT OR RECEIVER APPOINTED IN
ACCORDANCE WITH THIS DOCUMENT OR ANY OTHER FINANCE DOCUMENT HAS AUTHORITY TO ACT
ON BEHALF OF MFS IN A WAY WHICH EXPOSES MFS TO ANY PERSONAL LIABILITY AND NO ACT
OR OMISSION OF ANY SUCH PERSON WILL BE CONSIDERED FRAUD, NEGLIGENCE OR BREACH OF
TRUST OF MFS FOR THE PURPOSES OF THIS CLAUSE.


 


(F)                                    EXCEPT TO THE EXTENT THAT MFS’S RIGHT OF
INDEMNITY OUT OF THE ASSETS OF THE CAUSEWAY AUSTRALASIAN PRIVATE DEBT
OPPORTUNITIES FUND IS LIMITED, RESTRICTED OR LOST BY REASON OF FRAUD, GROSS
NEGLIGENCE OR BREACH OF TRUST, THE PARTIES TO THIS DOCUMENT AND ANY FINANCE
DOCUMENT WAIVE THEIR RIGHTS AND RELEASE MFS FROM ANY PERSONAL LIABILITY
WHATSOEVER, IN RESPECT OF ANY LOSS OR DAMAGE:


 

(1)                                  WHICH IT MAY SUFFER AS A RESULT OF ANY:

 

(A)                              BREACH BY MFS OF ITS DUTIES UNDER THIS DOCUMENT
OR ANY FINANCE DOCUMENT; OR

 

(B)                                NON-PERFORMANCE BY MFS OF THE OBLIGATIONS;
AND

 

(2)                                  WHICH CANNOT BE PAID OR SATISFIED OUT OF
THE ASSETS OUT OF WHICH MFS IS ENTITLED TO BE INDEMNIFIED IN RESPECT OF ANY
LIABILITY INCURRED BY IT AS RESPONSIBLE ENTITY OF THE CAUSEWAY AUSTRALASIAN
PRIVATE DEBT OPPORTUNITIES FUND.

 


(G)                                 MFS IS NOT OBLIGED TO DO OR REFRAIN FROM
DOING ANYTHING UNDER THIS DEED OR ANY FINANCE DOCUMENT (INCLUDING INCUR ANY
LIABILITY) UNLESS MFS’S LIABILITY IS LIMITED IN THE SAME MANNER AS SET OUT IN
THIS CLAUSE.

 

--------------------------------------------------------------------------------


 

Schedule 1      Chargors

 

Name

 

Address

 

ABN/ACN (if applicable)

Channell Bushman Pty Limited

 

3 Healey Circuit,
Huntingwood, NSW, 2148

 

ABN 99 109 821 614

Bushmans Group Pty Limited

 

3 Healey Circuit,
Huntingwood, NSW, 2148

 

ABN 90 090 744 022

Australian Bushman Tanks Pty Limited

 

3 Healey Circuit,
Huntingwood, NSW, 2148

 

ABN 21 058 504 108

Bushmans Engineering Pty Limited

 

3 Healey Circuit,
Huntingwood, NSW, 2148

 

ABN 49 074 185 461

Polyrib Tanks Pty Limited

 

3 Healey Circuit,
Huntingwood, NSW, 2148

 

ABN 49 062 942 661

 

--------------------------------------------------------------------------------


 

Schedule 2      Details of Properties

 

Freehold Land

 

Chargor

 

Address

 

Title Reference:

 

 

 

 

 

 

 

 

 

 

 

Leasehold Land

 

 

Chargor

 

Address or description

 

Title Reference(s):

Bushmans Group Pty Limited ABN
90 090 744 022

 

Trade Court Dalby - Factory

 

17761035

 

 

(Lot 6 on Crown Plan D9145 Aubigny
Dalby,

 

50338207
50205062

 

 

Lot 2 on Survey Plan 137171 Aubigny Dalby and

 

 

 

 

Lot 4 on Survey Plan 104602 Aubigny Dalby)

 

 

 

 

Cooper Street Dalby - Engineering Works

 

17761037

 

 

(Lot 9 on Crown Plan AG 4145 Aubigny Dalby)

 

 

 

 

Cooper Street Dalby - Office

 

17761036

 

 

(Lot 12 on Crown Plan AG 4044 Aubigny Dalby)

 

 

 

 

Cobden Road Terang Victoria

 

Volume 10271 Folio 492

 

 

(Lot 2 on Plan PS 348656E and Lot 1 on Plan PS 730631P)

 

Volume 3914 Folio 791

 

 

Lot 65 Fisher Drive (Cnr Jonal Drive), Cavan Estate SA

 

Volume 5486 Folio 812

 

 

(Lot 65 Cavan Estate SA, Encumbrances Agreements Nod 6698652 & 6951947 and
Mortgage No. 8304941)

 

 

 

 

Lots 63 & 66 CB Fisher Drive Cavan Estate SA

 

Volume 5486 Folio 811
Volume 5486 Folio 813

 

 

(Lot 63 & 66 Cavan Estate SA, Encumbrances Agreements Nod 6698652 & 6951947)

 

 

 

 

18 Colliers Ave Orange NSW

 

3180176

 

 

(Lot 1 on DP 1014496 Wellington Orange and Lot 8 on DP 1012206 Wellington
Orange)

 

 

 

 

Unit 2, 29 Industrial Ave Wacol Brisbane 4076

 

50121780

 

 

(Lot 621 on SL6424 Stanley Oxley)

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3      Present Shares

 

Chargor

 

Name of Company

 

Number of
Shares

 

Share
Certificate No.

 

Class

Channell Bushman Pty Limited ABN 99 109 821 614

 

Bushmans Group Pty Limited ABN
90 090 744 022

 

100

 

8

 

Ordinary

 

 

 

 

 

 

 

 

 

 

 

Australian Bushman Tanks Pty Limited ABN 21 058 504 108

 

1

 

15

 

D

 

 

 

100

 

14

 

Ordinary

 

 

 

 

 

 

 

 

 

 

 

Bushmans Engineering Pty Limited ABN 49 074 185 461

 

1

 

12

 

A

 

 

 

5883

 

11

 

Ordinary

 

 

 

 

 

 

 

 

 

 

 

Polyrib Tanks Pty Limited ABN
49 062 942 661

 

1

 

8

 

MGT

 

 

 

100

 

7

 

Ordinary

 

--------------------------------------------------------------------------------


 

Schedule 4                                    Notice to Debtor

 

To:          [Insert name and address of Debtors]

 

Notice of Security over Receivables Documents

 

We refer to the [insert description of document(s)] between you and [insert
relevant Chargor] entitled [       ] and dated [          ] and the [insert
description of any securities, guarantees or other collateral documents]
(Documents).

 

We notify you that:

 

1                                          By a Charge dated [             ]
between ourselves and Australian Executor Trustees Limited ABN 84 007 869 794 as
custodian for the Causeway Australasian Private Debt Opportunities Fund
(Chargee) we have charged to the Chargee all of our interest in and rights under
the Documents (including, without limitation, all money payable to us under the
Documents). However, the Chargee will not in any circumstances be obliged to
perform our obligations under the Documents or be liable for our failure to
perform those obligations properly.

 

2                                          You must pay all amounts payable by
you to us under the Documents as the Chargee directs from time to time. Until
you receive a direction from the Chargee you must pay all those amounts to
account number [     ].

 

3                                          All variations to and waivers for
breaches of the Documents must be approved by the Chargee.

 

4                                          We cannot revoke or vary this notice
in whole or in part except with the written consent of the Chargee.

 

--------------------------------------------------------------------------------


 

Signing page

 

Executed as a deed

 

Executed by Channell Bushman
Pty Limited ABN 99 109 821
614 in accordance with section 127 of the Corporations
Act 2001 (Cth) by:

)

 

)

)

)

)

 

 

 

 

 

 

/s/ George Apostolidis

 

/s/ Amarjeet Kulkarni

Signature of Director

 

Signature of Director/Secretary

 

 

 

 

 

 

George Apostolidis

 

Amarjeet Kulkarni

Print name of Director

 

Print name of Director/Secretary

 

Executed by Bushmans Group
Pty Limited ABN 90 090 744
022 in accordance with section 127 of the Corporations
Act 2001 (Cth) by:

)

 

)

)

)

)

 

 

 

 

 

 

/s/ George Apostolidis

 

/s/ Amarjeet Kulkarni

Signature of Director

 

Signature of Director/Secretary

 

 

 

 

 

 

George Apostolidis

 

Amarjeet Kulkarni

Print name of Director

 

Print name of Director/Secretary

 

Executed by Australian
Bushman Tanks Pty Limited
ABN 21 058 504 108 in
accordance with section 127 of
the Corporations Act 2001 (Cth) by:

)

)

)

)

)

 

 

 

 

 

 

 

/s/ George Apostolidis

 

/s/ Amarjeet Kulkarni

Signature of Director

 

Signature of Director/Secretary

 

--------------------------------------------------------------------------------


 

George Apostolidis

 

Amarjeet Kulkarni

Print name of Director

 

Print name of Director/Secretary

 

Executed by Bushmans
Engineering Pty Limited ABN
49 074 185 461 in accordance with section 127 of the
Corporations Act 2001 (Cth) by:

)

 

)

)

)

)

 

 

 

 

 

 

/s/ George Apostolidis

 

/s/ Amarjeet Kulkarni

Signature of Director

 

Signature of Director/Secretary

 

 

 

 

 

 

George Apostolidis

 

Amarjeet Kulkarni

Print name of Director

 

Print name of Director/Secretary

 

Executed by Polyrib Tanks Pty
Limited ABN 49 062 942 661 in
accordance with section 127 of the Corporations Act 2001 (Cth)
by:

)

 

)

)

)

)

 

 

 

 

 

 

/s/ George Apostolidis

 

/s/ Amarjeet Kulkarni

Signature of Director

 

Signature of Director/Secretary

 

 

 

 

 

 

George Apostolidis

 

Amarjeet Kulkarni

Print name of Director

 

Print name of Director/Secretary

 

Signed for and on behalf of Australian Executor Trustees Limited ABN 84 007 869
794 as custodian for the Causeway Australasian Private Debt Opportunities Fund
ARSN 125 168 587
by                     and                        its                      
attorneys under a Power of

)

 

)

)

)

)

)

)

 

--------------------------------------------------------------------------------


 

Attorney Registered No.    Book       and the Attorneys declare that the
Attorneys have not received notice of the revocation of such Power of Attorney
in the presence of:

)

 

)

 

 

 

 

 

 

 

 

 

 

 

Signature of Witness

 

Signature of Attorney

 

 

 

 

 

 

 

 

 

Print name of Witness

 

Signature of Attorney

 

 

THE COMMON SEAL OF
AUSTRALIAN EXECUTOR TRUSTEES

LIMITED A.C.N. 007 869 794 was

hereunto affixed with the authority of

)

/s/ Stuart Alexander Howard

)

 Stuart Alexander Howard

)

 

)

/s/ Philip John Walter Joseph

 

Authorised Signatories

[ SEAL ]

 

Philip John Walter Joseph

 

--------------------------------------------------------------------------------